In Mandamus. On relators’ motions for peremptory writ and to strike respondents’ evidentiary materials and on respondents’ answer and motion for judgment on the pleadings. Upon the court’s determination pursuant to S.CtiPrae.R. X(5),
IT IS ORDERED by the court that relators’ motions for peremptory writ and to strike respondents’ evidentiary materials and respondents’ motion for judgment on the pleadings are hereby DENIED.
IT IS FURTHER ORDERED by the court that an alternative writ is hereby GRANTED and that the following schedule be set for the presentation of evidence and the filing of briefs:
The parties shall file any evidence they intend to present within twenty days of this entry. *1482Respondents shall file unredacted copies of the requested records under seal at the same time they file their evidence. Relators shall file their merit brief within twenty days after the filing of the evidence; respondents shall file their merit brief within twenty days after the filing of relators’ merit brief; and relators shall file any reply brief within five days thereafter. See State ex rel Lucas Cty. Bd. of Commrs. v. Ohio Environmental Protection Agency (1999), 86 Ohio St.3d 1439, 713 N.E.2d 1050.